PER CURIAM.
By this appeal, the appellant seeks review of an adverse jury verdict in a criminal proceeding and final judgment and sentence thereon. The point relied on for reversal is as follows:
“Was it reversible error for the trial court in the instant case to give the following instruction to the jury: ‘The court further instructs you that before a person can avail himself of the defense that he used a deadly weapon in defense of his life, he must satisfy the jury that the defense was necessary at the time and that he did all he could to avoid it, and that it was necessary to protect his own life, or protect himself from great bodily harm, as would give him reasonable apprehension that his life was in imminent danger.’?”
It is apparent, under the authority of Lane v. State, 44 Fla. 105, 32 So. 896, that the complained of instruction was erroneous and did not accurately advise the jury of the law applicable to the defendant’s plea of self-defense. Therefore, the judgment and sentence here under review is hereby reversed and this cause is returned to the trial court for purposes of a new trial.
Reversed and remanded with directions.